The case having been tried by an assigned judge and the assigned judge having exhausted his jurisdiction over the case by granting a new trial, I am of the opinion that the order granting a new trial became final and conclusive and the term as to this particular case ended, when the motion for a new trial was, without reservation of the power to further consider it, definitely overruled. I therefore concur in the result and in so much of the opinion as is not inconsistent with the view here expressed.
BUFORD, J., concurs.